Citation Nr: 1303125	
Decision Date: 01/30/13    Archive Date: 02/05/13

DOCKET NO.  12-32 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

Entitlement to service connection for bilateral pes planus, claimed as bilateral foot condition and left foot injury. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran had active service in the United States Army from February 1967 to June 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office in Manchester, New Hampshire (RO).  In that rating decision, the RO denied the benefit sought on appeal.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In November 2012, VA received a request from the Veteran for a hearing before the Board by live videoconference.  A basic principle of Veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2012), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.   Hence, a remand is necessary so that VA can afford the Veteran an opportunity for the requested

Accordingly, the case is REMANDED for the following action:

The RO must schedule the Veteran for a videoconference hearing before the Board in accordance with applicable procedures.  The Veteran and his representative must be provided with notice as to the time and place to report for said hearing.





The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


